Citation Nr: 1454414	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-18 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant and Veteran's Son




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1948 to November 1977.  He died in January 2010.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This rating decision was issued after a request for reconsideration from the appellant with respect to a February 2011 rating decision by the same RO.  Jurisdiction was subsequently transferred to the Winston-Salem, North Carolina RO.    

The appellant testified at a November 2014 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  A previous hearing before a different VLJ was held in April 2014, but due to technical difficulties, a transcript was not able to be created.  

Subsequent to the Statement of the Case issued in June 2013, additional evidence has been submitted, along with a waiver of review by the Agency of Original Jurisdiction (AOJ). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary cause of death was listed as cardiopulmonary arrest, due to metastatic bladder cancer.  Prostate carcinoma was listed under the heading of "[o]ther significant conditions contributing to death but not resulting in the underlying cause."  At the time of the Veteran's death, he was service-connected for a variety of conditions, to include bronchitis with recurrent pneumonitis. 

Of record is an April 2014 letter from private medical provider Dr. T.M.  This letter stated "[i]t is my understanding that [the Veteran] served in the U.S. Navy for approximately 30 years and was exposed to asbestos while on Navy ships as he reported in a new patient assessment in September 2003."  The letter noted that the Veteran was under the provider's care from September 2003 until approximately August 2009.  The letter stated that "[t]hroughout the care of [the Veteran], his respiratory health was found to be greatly affected by his recurrent bronchitis episodes", noted hospitalizations for cardiac and pulmonary health in 2005 and 2006 and that the Veteran's "dyspnea had a direct affect on his cardiac health."  The letter then provided an opinion that the Veteran's 

death was the clinical course that could be expected given correlation with his pulmonary and cardiac history as I know it to be.  The clinical course of the COPD/emphysema associated with asbestos exposure is usually one of slow but progressive deterioration, and death is often the result of respiratory compromise.  The lungs are at increased risk of pneumonia and respiratory failure.

In review, this letter suggests a link between the Veteran's death and his pulmonary conditions.  The Veteran was service-connected for a pulmonary condition, specifically bronchitis with recurrent pneumonitis.  The Veteran, however, was not service-connected for COPD or emphysema, which Dr. T.M. referenced in his letter.  Additionally, private treatment records from Dr. J.D. also referenced the Veteran being diagnosed with asthma; the Veteran was not service-connected for asthma.  At the November 2014 hearing, the appellant testified that the Veteran's "lung function was decreased seriously to where it was very difficult for him to get around...which affected his heart and with the two together deteriorating" and that "I believe that it was from...perhaps asbestosis and such things that he was exposed to in the military."  

The Board concludes that remand is required for additional development.  The April 2014 letter from Dr. T.M. and the November 2014 testimony from the appellant suggest that the Veteran's service-connected bronchitis with recurrent pneumonitis may have been a contributory cause of the Veteran's death.  Remand is required for a VA medical opinion that addresses this issue.  In addition, the April 2014 letter from Dr. T.M. suggested that the Veteran's COPD and emphysema were related to service (through alleged asbestos exposure).  The issue of asbestos exposure does not appear to have been addressed by the AOJ and on remand, any appropriate development must be undertaken to determine if the Veteran was exposed to asbestos in-service.  In this regard, the Veteran's personnel records must be obtained.  Additionally, various service treatment records (STRs) referenced the Veteran being treated for pulmonary issues, to include pneumonia and bronchitis.  As such, on remand, the medical opinion must also address whether the Veteran's COPD, emphysema or asthma (as shown in private treatment records from Dr. T.M. and Dr. J.D.) were the result of his service or were secondary to his service-connected bronchitis with pneumonitis.  In the event that the medical professional indicates the Veteran's COPD, emphysema or asthma were related to service or secondary to the Veteran's service-connected bronchitis with recurrent pneumonitis, an opinion must be provided as to whether any of those conditions were contributory causes of the Veteran's death.  

In addition, with respect to the STRs, a December 1967 Clinical Record noted that the Veteran was hospitalized for three days for viral pneumonitis.  As in-patient hospital records are usually stored separately from the Veteran's STRs and this hospitalization related to a condition that the Veteran is service-connected for and that may have contributed to the Veteran's death, on remand, any available in-patient treatment records related to this hospitalization must be sought. 

Finally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, under VA's duty to notify, notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom.  Hupp v. Shinseki, No. 2008-7059, 2009 WL 1386056 (Fed. Cir. May 19, 2009).  The appellant was sent a June 2010 letter that noted the Veteran's service-connected conditions at the time of his death and then stated "[i]n order to support your claim, you need to submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death."  As it is not clear if this notice is sufficient under Hupp with respect to items numbered two and three above, on remand, the appellant should be provided adequate notice pursuant to Hupp.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)
1.  Provide the appellant adequate notice pursuant to Hupp, specifically an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.         

2.  Obtain the Veteran's personnel records.

3.   Undertake any appropriate development necessary to determine whether the Veteran was exposed to asbestos in-service.

4.  Attempt to obtain any available in-patient treatment records relating to the hospitalization in December 1967 for viral pneumonitis, referenced in a December 1967 Clinical Record.

5.  After completion of the above, obtain a VA medical opinion.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the opinion must reflect that such a review was accomplished.

The medical professional must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected bronchitis with recurrent pneumonitis was a contributory cause of the Veteran's death.  Specifically, the medical professional must address whether the Veteran's service-connected bronchitis with recurrent pneumonitis involved "an active processes affecting vital organs" and had "debilitating effects and general impairment of health to an extent that would render the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  See 38 C.F.R. § 3.312(c)(3) (2014).  

If the medical professional determines that the Veteran's primary cause(s) of death were "by their very nature...so overwhelming that eventual death can be anticipated irrespective of coexisting conditions", whether it is at least as likely as not (i.e., probability of 50 percent or greater) that there may be a reasonable basis for holding that the Veteran's service-connected bronchitis with recurrent pneumonitis "was of such severity as to have a material influence in accelerating death."  See 38 C.F.R. § 3.312(c)(4) (2014).  It is noted that "[i]n this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  See id.

While review of the entire claims folder is required, attention is invited to the April 2014 letter from private medical provider Dr. T.M.  
b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's COPD, emphysema or asthma had their clinical onset during active service or were related to any in-service disease, event, or injury.  If it is determined that the Veteran was exposed to asbestos in-service, the examiner must comment on such exposure's impact on the Veteran's COPD, emphysema or asthma.  

While review of the entire claims folder is required, attention is invited to the various service treatment records that referenced the Veteran being treated for pulmonary issues, to include pneumonia and bronchitis, as well as the private medical records from Dr. T.M. and Dr. J.D. that noted diagnoses of COPD, emphysema and asthma, as well as the April 2014 letter from private medical provider Dr. T.M.  

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's COPD, emphysema or asthma were due to or caused by the Veteran's service-connected bronchitis with recurrent pneumonitis.  

Again, while review of the entire claims folder is required, attention is invited to the April 2014 letter from private medical provider Dr. T.M.  

d.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's COPD, emphysema or asthma were aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected bronchitis with recurrent pneumonitis.  

While review of the entire claims folder is required, attention is invited a November 2005 private treatment record from Dr. T.M. including an assessment that the Veteran had "an episode of acute bronchitis exacerbating his underlying COPD", as well as the April 2014 letter from private medical provider Dr. T.M.  

e.  If the medical professional determines that the Veteran's COPD, emphysema or asthma were related to either the Veteran's service or secondary to his service-connected bronchitis with recurrent pneumonitis (i.e. an affirmative response to questions "b", "c" or "d" above), the medical professional must address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the any such conditions were a contributory cause of the Veteran's death.  Specifically, the medical professional must address whether any such conditions involved "an active processes affecting vital organs" and had "debilitating effects and general impairment of health to an extent that would render the [Veteran] materially less capable of resisting the effects of other disease or injury primarily causing death."  See 38 C.F.R. § 3.312(c)(3) (2014).  

If the medical professional determines that the Veteran's primary cause(s) of death were "by their very nature...so overwhelming that eventual death can be anticipated irrespective of coexisting conditions", whether it is at least as likely as not (i.e., probability of 50 percent or greater) that there may be a reasonable basis for holding that the Veteran's COPD, emphysema or asthma were "of such severity as to have a material influence in accelerating death."  See 38 C.F.R. § 3.312(c)(4) (2014).  It is noted that "[i]n this situation, however, it would not generally be reasonable to hold that a...condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  See id.

Again, while review of the entire claims folder is required, attention is invited to the April 2014 letter from private medical provider Dr. T.M.  

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




